Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 5-6 are all the claims.
2.	Claims 2-4 are canceled and Claims 1 and 6 are amended in the Response of 2/10/2022.
3.	Claims 1 and 5-6 are all the claims under examination.
4.	This Office Action is final.

Information Disclosure Statement
5.	The IDS’ of 2/10/2022 and 2/10/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The improper use of the term, e.g., Triton, Tween, Herceptin, Odyssey CLx, Li-cor, IRDye, IncuCyte, SpectraMax, QuickCal, Quantum Simply Cellular Kit, BioLegend, StemCell, PerkinElmer, etc, which is a trade name or a mark used in commerce, is withdrawn. Applicants have made a bona fide effort to rectify the deficiencies for the cited trademarks/tradenames herein.
The clean and marked up copies of the specification are entered.

Claim Objections
7.	The objection to Claim 6 because of informalities is withdrawn.  
Applicants have amended Claim 6 to correct apparent typographical omissions to recite “comprising a hinge, and CH2 and CH 3 domains.”  

Withdrawal of Rejections
Double Patenting
8.	The provisional rejection of Claims 1-3 and 5-6 on the ground of nonstatutory double patenting as being unpatentable over claim 8 and 13 of copending Application No. 16486722 (reference application US 20200231700) is withdrawn.
	The Application is now abandoned. See 2/3/2022 Notice of Abandonment.

9.	The provisional rejection of Claims 1-3 and 5-6 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/483,330 (reference application US20190359716) is moot for the canceled claims and withdrawn for the pending claims.
The terminal disclaimer filed on 2/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/483,330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The provisional rejection of Claims 1-3 and 5-6 on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 149 of copending Application 

Objections Maintained
Specification
11.	The objection to the disclosure because of informalities is maintained.
Applicants allege that the text description that the sequences labeled “SEQ ID NO:” is sufficient to indicate that for some sequences they are at least 90% identical to the sequence of SEQ ID NO: 1.
Response to Arguments
Sequence search alignment results of, e.g., ADI-27705 VH domain of SEQ ID NO: 1 versus ADI-27724 VH domain of SEQ ID NO: 1 as shown in Table 1, are not nearly the same. 

    PNG
    media_image1.png
    403
    722
    media_image1.png
    Greyscale

Furthermore, Applicants have not identified in the Sequence Listing the sequence corresponding to the ADI-27724 VH domain as shown in Table 1 much less any other variants to those of SEQ ID NO: 1 as shown in Table 1.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Table 1.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Appropriate correction is required.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 

	Response to Arguments
	Claims 1 and 5-6 are drawn to a universal heavy chain variable domain based on the structure of the sequence of SEQ ID NO:1 and with no requirement by plain claim language of inherent or implied ability to bind any antigen with any degree of specificity, non-specificity and/or cross-reactivity. The specification does not support the VH domain with no explicit binding activity nor any implied binding activity for any known-and-yet-to-be discovered antigen(s).
The application is replete with reference to the intended target antigen for the antibody of the instant claims: 
	Title of the Invention: 
    PNG
    media_image2.png
    41
    654
    media_image2.png
    Greyscale
By virtue of the title alone, the single VH domain is required to target the NKG2DR protein. Here Applicants have not shown that the VH domain of SEQ ID NO: 1 can bind to any antigen much less the NKG2DR protein from any species known-and-yet to be discovered.
Abstract: 

    PNG
    media_image3.png
    114
    357
    media_image3.png
    Greyscale

	See Table 1

    PNG
    media_image4.png
    86
    602
    media_image4.png
    Greyscale

	 Applicants have not responded to this aspect of the original grounds for rejection. Applicants response is incomplete.
	The rejection is maintained.

Priority
13.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the instant claimed subject matter is acknowledged for the filing date of US 62/456,544 as of 2/8/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


14.	The provisional rejection of Claims 1US20210214436) is maintained. 
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

15.	The provisional rejection of Claims 1US20190345838) is maintained. 
 	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

16.	The provisional rejection of Claims 1-3 and 5-6 on the ground of nonstatutory double patenting as being unpatentable over claim 8(a) and 8(f) of copending Application No. 16/486,570 (reference application US20200002436) is maintained. 
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

US20200024353) is maintained. 
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

18.	The provisional rejection of Claims 1US20200157174) is maintained. 
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

19.	The provisional rejection of Claims 1US20200157226) is maintained. 
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

20.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be 

21.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

22.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

23.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.




	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

25.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.


	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

27.	The provisional rejection of Claims 1


28.	The provisional rejection of Claims 1
	Applicants request in the Response of 2/10/2022 that the provisional rejection be held in abeyance is granted.

Conclusion
29.	No claims are allowed.
30.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643